                Case 2:16-cr-00133-TLN Document 160 Filed 05/12/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:16-CR-133 TLN
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                                 AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
16                  Defendant.
                                                       Date:      July 16, 2020
17                                                     Time:       9:30 a.m.
                                                       Court:      Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
24
     follows:
25
            1. This matter is presently set for status conference/change of plea hearing on May 14,
26

27               2020. The parties continued the matter by prior stipulation, from March 12, 2020, to
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:16-cr-00133-TLN Document 160 Filed 05/12/20 Page 2 of 5


 1           allow defense counsel an opportunity to review a revised plea agreement with Mr.
 2
             Dimou. During the approximate two-month period between March 12 and May 14,
 3
             2020, national, state, and local events have unfolded related to the potential spread of
 4
             COVID-19. Federal and state authorities have issued increasingly restrictive
 5

 6           directives to slow the spread of the virus. Defendant Dimou therefore requests to

 7           continue this matter to July 16, 2020.
 8
          2. Defendant Dimou is being held at the Wayne Brown Correctional Facility in Nevada
 9
             City, California (“Nevada County Jail”), a facility approximately 65 miles from
10
             downtown Sacramento. On March 18, 2020, Chief United States District Judge
11

12           Kimberly J. Mueller issued General Order 612, restricting access to the federal

13           courthouses within the Eastern District of California until May 1, 2020. On April 17,
14
             2020, the Court issued General Order 617 to extend the courthouse restrictions until
15
             June 1, 2020.
16
          3. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
17

18           33-20 ordering all California residents to shelter in place unless their services are

19           needed to perform work in critical infrastructure functions.
20
          4. Defense counsel, heeding the Governor’s order, has suspended in-person visits to the
21
             Nevada County Jail since March 19. Any visit to a jail facility involves a risk of
22
             spreading COVID-19, which is classified as a highly infectious virus by the Centers
23

24           for Disease Control. That risk includes the danger of an asymptomatic carrier

25           unwittingly bringing the virus inside the jail exposing the staff, defense counsel, and
26
             Mr. Dimou to COVID-19.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:16-cr-00133-TLN Document 160 Filed 05/12/20 Page 3 of 5


 1        5. Given the circumstances related to the threat posed by COVID-19, defense counsel
 2
             needs additional time to review a revised plea agreement negotiated between the
 3
             parties. The continuance is requested by defense counsel and Mr. Dimou to reduce
 4
             the risk of spreading COVID-19, including during transportation of Mr. Dimou from
 5

 6           Nevada City to Sacramento. The continuance further allows preparation for a change

 7           of plea to occur at a time when the threat of COVID-19 subsides. Defense counsel
 8
             intends to continue legal research and defense investigation of sentencing mitigation
 9
             during the intervening period.
10
          6. Based on the above-stated facts, Defendant Dimou requests that the Court find that
11

12           the ends of justice served by continuing the case as requested outweigh the best

13           interest of the public and the Defendant in a trial within the time prescribed by the
14
             Speedy Trial Act.
15
          7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
16
             seq., within which trial must commence, the time period of May 14, 2020 to July 16,
17

18           2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)

19           (iv) [Local Code T-4] because it results from a continuance granted by the Court at
20
             Defendant Dimou’s request on the basis that the ends of justice served by taking such
21
             action outweigh the best interest of the public and the Defendant in a speedy trial.
22
          8. Nothing in this stipulation and order shall preclude a finding that other provisions of
23

24           the Speedy Trial Act dictate that additional time periods are excludable from the

25           period within which a trial must commence.
26
          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:16-cr-00133-TLN Document 160 Filed 05/12/20 Page 4 of 5


 1   Todd Leras via email to sign it on his behalf.
 2

 3   DATED: May 11, 2020                              MCGREGOR W. SCOTT
                                                      United States Attorney
 4
                                                      By    /s/ Todd D. Leras for
 5
                                                            JAMES CONOLLY
 6                                                          Assistant United States Attorney

 7   DATED: May 7, 2020
                                                      By    /s/ Todd D. Leras
 8
                                                            TODD D. LERAS
 9                                                          Attorney for Defendant
                                                            ATHANASIOS DIMOU
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:16-cr-00133-TLN Document 160 Filed 05/12/20 Page 5 of 5


 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference/change of plea hearing in this matter as to Athanasios
 4
     Dimou, scheduled for May 14, 2020, is vacated. A new status conference/change of plea hearing
 5

 6   for Athanasios Dimou is scheduled for July 16, 2020, at 9:30 a.m. The Court further finds, based

 7   on the representations of the parties and Defendant Dimou’s request, that the ends of justice
 8
     served by granting the continuance outweigh the best interests of the public and the defendant in
 9
     a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
10
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
11

12   consideration the exercise of due diligence for the period from May 14, 2020, up to and

13   including July 16, 2020.
14
            IT IS SO ORDERED.
15

16
     DATED: May 12, 2020
17
                                                         Troy L. Nunley
18                                                       United States District Judge

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
